Mr. PRESIDING JUSTICE SEIDENFELD, dissenting: Although I concur in the determination that electricity is a product, I must respectfully dissent from the remainder of the opinion which deals with products liability. Our products liability law is based upon section 402A of the American Law Institute’s revised Restatement of the Law of Torts. (Suvada v. White Motor Co. (1965), 32 Ill. 2d 612, 621.) Section 402A requires a product to be “unreasonably dangerous to the user or consumer" before strict liability applies. Comment i defines “unreasonably dangerous” as “dangerous to an extent beyond that which would be contemplated by the ordinary consumer who purchases it, with the ordinary knowledge common to the community as to its characteristics.” The Illinois cases bear out this emphasis on consumer expectations as the basis of unreasonableness. (See Dunham v. Vaughan & Bushnell Mfg. Co. (1969), 42 Ill. 2d 339, 343.) “The fact that a condition is dangerous does not necessarily mean that it is an unreasonably dangerous condition.” (Collins v. Musgrave (1975), 28 Ill. App. 3d 307, 311.) The gist of the action is whether the product performs as expected in light of its nature and function. Neal v. Whirl Air Flow Corp. (1976), 43 Ill. App. 3d 266, 271; Becker v. Aquaslide ‘N’ Dive Corp. (1975), 35 Ill. App. 3d 479, 490; Troszynski v. Commonwealth Edison Co. (1976), 42 Ill. App. 3d 925, 929. The danger in this case is the insufficient power supplied to the plaintiff’s air conditioner motors. The evidence in this case indicates that the motors were equipped with automatic shutoffs in case of drops of voltage but that these apparently malfunctioned. The protective devices are required by the National Electric Code to be installed on air conditioning motors. This is strong evidence that drops in power are within the contemplation of the ordinary consumer with knowledge of the product’s characteristics. This is apparently what the trial court found, and its findings should not be overturned unless they are against the manifest weight of the evidence. The case most factually similar is the Wisconsin case of Ransome &. Wisconsin Electric Power Co. (1979), 87 Wis. 2d 605, 275 N.W.2d 641. In it, the court held an electric company liable for damages caused by fire which started when a transformer which had been damaged in a storm a few days earlier malfunctioned, sending 4,800 volts of electricity into the house. In finding the voltage to be unreasonably dangerous the court relied on the fact that ordinary homes are protected by circuit breakers with a maximum voltage rating of 600 volts. A variation up to 600 volts was thus within the consumer’s expectation. One of 4,800 volts was not, and in fact the circuit breakers were useless in preventing the power surge of such magnitude. Our case is the reverse of Ransome: The voltage defect is within the range covered by the consumer’s protective devices. Therefore, in our case, the plaintiff should not recover.